


Exhibit 10.3
Amendment Agreement
This Amendment Agreement dated June 1, 2014, amends the offer of employment
letter dated February 4, 2013 (the “Offer Letter”), between you and IHS Inc.
(the “Company”), containing the terms and conditions of your employment with the
Company.
The parties agree to amend the provisions of the Offer Letter as follows:


1.
Paragraph 8 of the Offer Letter is hereby amended to delete (ii), which
currently reads:

“(ii) An amount equal to 1.5 times your base salary”
and to add a new (ii) in its place which now reads as follows:
“(ii) An amount equal to 1.5 times your base salary and target bonus.”


2.
Paragraph 9 of the Offer Letter is hereby amended to delete (ii), which
currently reads:



“(ii) An amount equal to 2 times your base salary; and”
and to add a new (ii) in its place which now reads as follows:
“(ii) An amount equal to 2 times your base salary and target bonus; and”


3.
Except as expressly amended herein, the Offer Letter remains in full force and
effect in accordance with its terms.



IHS Inc.
 
By:
/s/ Jeffrey Sisson
 
Jeffrey Sisson
 
Senior Vice President
Chief Human Resources Officer

Accepted and Agreed:
 
/s/ Sean Menke
Employee Name: Sean Menke





